ROBERTSON, Presiding Judge,
dissenting.
Rule 60(b)(1), Ala.R.Civ.P., specifically permits a court to relieve a party from a final judgment because of a “mistake.” Here, the father alleged, both in his original and his amended motion for relief from judgment, that the trial court made a mistake in calculating his child-support obligation. While the father might also have sought relief under Rule 59, Ala.R.Civ.P., the relief requested is precisely what Rule 60(b) also allows. Because I would not *356dismiss the father’s appeal, but would reach the merits, I respectfully dissent.
Yates, J., concurs.